Title: To James Madison from William C. C. Claiborne, 29 December 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans Decr. 29the. 1807.

I have been duly honored with the receipt of your letter of the 20th. Ultimo, and am happy to find that my correspondence with the Governor General of Techus, relative to fugitive Slaves, is approved.  I am in daily expectation of receiving an answer from Governor Salcedo, and if my propositions are acceded to, I will endeavor to procure the passage of a Law as advised by the President.
Pedesclaux’s case is yet pending; and from the enclosed letter from the Attorney General of this Territory, there is no hope of an early decision.
General Moreau is expected here in a few Days.  For myself, I attach no suspicion to the movements of that great, but unfortunate Man, & I presume his visit to this Territory, does not create a moments anxiety with the President, or otherwise, I would have been apprised thereof.
General Dayton, I am told is on his way, hither, and Bollman is said to be near the City; I fear, we shall have so "many Choice Spirits" among us, during the winter, that it will be found expedient, to order to New Orleans a greater number of regular Troops.  I am Sir, with great respect, yo. mo: obt. servt.

William C. C. Claiborne

